DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “The subject matter of this specification can be embodied in…”; etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 7, 8, 10-21, and 31-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,266,185.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claims 1 and 21 are merely broader than corresponding patented independent claims 1 and 17, respectively.  
Instant claim 1 simply omits any recitations regarding the 2nd quick draw pocket; holster pocket and chamber in patented claim 1.
Instant claim 21 simply omits any recitations regarding the 2nd pocket opening, holster pocket and chamber in patented claim 17.
It is axiomatic to patent law that an allowed claimed species (more specific embodiment) of a claimed genus (broader embodiment) anticipates the claimed genus and therefore establishes a clear case of prima facie obviousness that one of ordinary skill in the art prior to filing the invention would have known how to modify/produce a species to arrive at the broader genus.
The remaining instant claims correlate and are verbatim to the allowed claims as in the table below:
Instant claims
Claims from 11266185 and their correlation
1
1; Instant claim 1 simply omits any recitations regarding the 2nd quick draw pocket; holster pocket and chamber in patented claim 1.

2
canceled
3
2 verbatim
4
3 verbatim
5
canceled
6
canceled
7
4 verbatim
8
5 verbatim
9
canceled
10
6 verbatim
11
7 verbatim
12
8 verbatim
13
9 verbatim
14
10 verbatim
15
11 verbatim
16
12 verbatim 
17
13 verbatim
18
14 verbatim
19
15 verbatim
20
16 verbatim
21
Instant claim 21 simply omits any recitations regarding the 2nd pocket opening, holster pocket and chamber in patented claim 17.

22
canceled
23
canceled
24
canceled
25
canceled
26
canceled
27
canceled
28
canceled
29
canceled
30
canceled
31
Disclosed in claim 1
32
Disclosed in claim 1
33
Disclosed in claim 1
34
20 verbatim
35
21 verbatim
36
22 verbatim
37
23 verbatim
38
24 verbatim
39
25 verbatim
40
26 verbatim
41
27 verbatim
42
28 verbatim
43
29 verbatim
44
30 verbatim


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various sweaters and hoody type garments are attached to establish the general state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732